Case 2:19-cv-00090-JRG Document 74-1 Filed 07/15/19 Page 1 of 12 PageID #: 1863




                            EXHIBIT A
Case 2:19-cv-00090-JRG Document 74-1 Filed 07/15/19 Page 2 of 12 PageID #: 1864



                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF TEXAS
                                 MARSHALL DIVISION

  PERSONALIZED MEDIA
  COMMUNICATIONS, LLC

                            Plaintiff,

  v.
  GOOGLE LLC.                                               Case No. 2:19-cv-90-JRG
                                                                LEAD CASE
  AKAMAI TECHNOLOGIES, INC.
                                                            Case No. 2:19-cv-89-JRG
  NETFLIX, INC.
                                                            Case No. 2:19-cv-91-JRG
                            Defendants.

                                 [PROPOSED] DISCOVERY ORDER

        After a review of the pleaded claims and defenses in this action, in furtherance of the

 management of the Court’s docket under Federal Rule of Civil Procedure 16, and after receiving

 the input of the parties to this action, it is ORDERED AS FOLLOWS:

 1.     Initial Disclosures. In lieu of the disclosures required by Federal Rule of Civil Procedure

        26(a)(1), each party shall disclose to every other party the following information:

        (a)    the correct names of the parties to the lawsuit;

        (b)    the name, address, and telephone number of any potential parties;

        (c)    the legal theories and, in general, the factual bases of the disclosing party’s claims

               or defenses (the disclosing party need not marshal all evidence that may be offered

               at trial);

        (d)    the name, address, and telephone number of persons having knowledge of relevant

               facts, a brief statement of each identified person’s connection with the case, and a

               brief, fair summary of the substance of the information known by any such person;
Case 2:19-cv-00090-JRG Document 74-1 Filed 07/15/19 Page 3 of 12 PageID #: 1865



        (e)     any indemnity and insuring agreements under which any person or entity carrying

                on an insurance business may be liable to satisfy part or all of a judgment entered

                in this action or to indemnify or reimburse for payments made to satisfy the

                judgment;

        (f)     any settlement agreements relevant to the subject matter of this action; and

        (g)     any statement of any party to the litigation.

 2.     Disclosure of Expert Testimony. A party must disclose to the other parties the identity

        of any witness it may use at trial to present evidence under Federal Rule of Evidence 702,

        703 or 705, and:

        (a)     if the witness is one retained or specially employed to provide expert testimony in

                the case or one whose duties as the party’s employee regularly involve giving expert

                testimony, provide the disclosures required by Federal Rule of Civil Procedure

                26(a)(2)(B) and Local Rule CV-26; and

        (b)     for all other such witnesses, provide the disclosure required by Federal Rule of Civil

                Procedure 26(a)(2)(C).

 3.     Additional Disclosures. Without awaiting a discovery request,1 each party will make the

        following disclosures to every other party:

        (a)     provide the disclosures required by the Patent Rules for the Eastern District of

                Texas with the following modifications to P.R. 3-1 and P.R. 3-3:

                  i.   If a party claiming patent infringement asserts that a claim element is a

                       software limitation, the party need not comply with P.R. 3-1 for those claim



        1
          The Court anticipates that this disclosure requirement will obviate the need for requests
 for production.



                                                 -2-
Case 2:19-cv-00090-JRG Document 74-1 Filed 07/15/19 Page 4 of 12 PageID #: 1866



                      elements until 30 days after source code for each Accused Instrumentality

                      is produced by the opposing party. Thereafter, the party claiming patent

                      infringement shall identify, on an element-by-element basis for each

                      asserted claim, what source code of each Accused Instrumentality allegedly

                      satisfies the software limitations of the asserted claim elements.

                ii.   If a party claiming patent infringement exercises the provisions of

                      Paragraph 3(a)(i) of this Discovery Order, the party opposing a claim of

                      patent infringement may serve, not later than 30 days after receipt of a

                      Paragraph 3(a)(i) disclosure, supplemental “Invalidity Contentions” that

                      amend only those claim elements identified as software limitations by the

                      party claiming patent infringement.

       (b)    produce or permit the inspection of all documents, electronically stored

              information, and tangible things in the possession, custody, or control of the party

              that are relevant to the pleaded claims or defenses involved in this action, except to

              the extent these disclosures are affected by the time limits set forth in the Patent

              Rules for the Eastern District of Texas; and

       (c)    provide a complete computation of any category of damages claimed by any party

              to the action, and produce or permit the inspection of documents or other

              evidentiary material on which such computation is based, including materials

              bearing on the nature and extent of injuries suffered, except that the disclosure of

              the computation of damages may be deferred until the time for Expert Disclosures

              if a party will rely on a damages expert.

 4.    Protective Orders. The Court will enter the parties’ Agreed Protective Order.




                                               -3-
Case 2:19-cv-00090-JRG Document 74-1 Filed 07/15/19 Page 5 of 12 PageID #: 1867



 5.    Discovery Limitations. The discovery in this cause is limited to the disclosures described

       in Paragraphs 1-3 together with:

       A.       Interrogatories. Plaintiff may serve up to ten (10) common interrogatories stated

       identically on all Defendants2 and up to fifteen (15) individual interrogatories on each

       individual Defendant. Defendants may collectively serve up to ten (10) common

       interrogatories stated identically on Plaintiff and each Defendant may serve up to fifteen

       (15) additional interrogatories on Plaintiff.

       B.       Requests for Admission. Plaintiff may serve up to 35 requests for admission on

       each Defendant. Defendants may collectively serve up to 30 common requests for

       admission stated identically on Plaintiff and may each individually serve up to twenty 20

       additional requests for admission on Plaintiff. Each party is entitled to an unlimited number

       of requests for admission for authentication of documents or qualifying prior art. Any

       requests for admission related solely to authentication and/or qualifying prior art shall be

       separately served and clearly denoted as such. The parties shall work together in good faith

       to agree on a stipulation as to the authenticity of their own documents to avoid the service

       of large numbers of requests for admission relating to authenticity.

       C.       Fact Depositions. Plaintiff may take up to 210 hours of fact deposition testimony

       and no more than 70 hours (total) of a single Defendant (including any person designated

       under Rule 30(b)(6) as well as any current Rule 30(b)(1) employee). The defendants

       (collectively) may take up to 210 hours of fact deposition testimony and may take no more

       than 105 hours (total) of the Plaintiff (including any person designated under Rule 30(b)(6)

       as well as any current Rule 30(b)(1) employee). Depositions taken pursuant to Rule


       2
           Google LLC, Akamai Technologies, Inc., and Netflix, Inc. are each a “Defendant.”



                                                -4-
Case 2:19-cv-00090-JRG Document 74-1 Filed 07/15/19 Page 6 of 12 PageID #: 1868



        30(b)(6) or Rule 30(b)(1), as well as third party depositions, shall count toward the hour

        limits. There are no limits on the number of depositions upon written questions taken

        pursuant to Rule 31. The parties shall work together in good faith to extend these time

        limitations if necessary.

        D.     Experts and Expert Depositions. Each expert can be deposed for up to 7 hours

        for each substantive issue on which the expert has offered an opinion. Examples of distinct

        substantive issues are (1) infringement, (2) invalidity, and (3) damages. For example, an

        expert providing reports regarding infringement and validity may be deposed for 14 hours.

        Experts, however, shall not be deposed for more than 7 hours in one day as set forth in

        Rule 30(d)(1) unless otherwise agreed to by the parties. An expert providing a report

        relevant to multiple defendants may be deposed by each defendant for the number of hours

        given above. For example, an expert providing a report on infringement for each defendant

        may be deposed for 21 hours total, with each defendant deposing the expert for 7 hours.

        Depositions of experts are not included in the hour limitations set forth in Paragraph 5.C

        above. The parties shall work together in good faith to extend these time limitations if

        necessary.

 Any party may later move to modify these limitations for good cause.

 6.     Privileged Information.       There is no duty to disclose privileged documents or

        information. However, the parties are directed to meet and confer concerning privileged

        documents or information after the Status Conference. By the deadline set in the Docket

        Control Order, the parties shall exchange privilege logs identifying the documents or

        information and the basis for any disputed claim of privilege in a manner that, without

        revealing information itself privileged or protected, will enable the other parties to assess




                                                -5-
Case 2:19-cv-00090-JRG Document 74-1 Filed 07/15/19 Page 7 of 12 PageID #: 1869



       the applicability of the privilege or protection. Any party may move the Court for an order

       compelling the production of any documents or information identified on any other party’s

       privilege log. If such a motion is made, the party asserting privilege shall respond to the

       motion within the time period provided by Local Rule CV-7. The party asserting privilege

       shall then file with the Court within 30 days of the filing of the motion to compel any proof

       in the form of declarations or affidavits to support their assertions of privilege, along with

       the documents over which privilege is asserted for in camera inspection.

 7.    Signature. The disclosures required by this Order shall be made in writing and signed by

       the party or counsel and shall constitute a certification that, to the best of the signer’s

       knowledge, information and belief, such disclosure is complete and correct as of the time

       it is made. If feasible, counsel shall meet to exchange disclosures required by this Order;

       otherwise, such disclosures shall be served as provided by Federal Rule of Civil Procedure

       5. The parties shall promptly file a notice with the Court that the disclosures required under

       this Order have taken place.

 8.    Duty to Supplement. After disclosure is made pursuant to this Order, each party is under

       a duty to supplement or correct its disclosures immediately if the party obtains information

       on the basis of which it knows that the information disclosed was either incomplete or

       incorrect when made, or is no longer complete or true.

 9.    Discovery Disputes.

       (a)    Except in cases involving claims of privilege, any party entitled to receive

              disclosures (“Requesting Party”) may, after the deadline for making disclosures,

              serve upon a party required to make disclosures (“Responding Party”) a written

              statement, in letter form or otherwise, of any reason why the Requesting Party




                                               -6-
Case 2:19-cv-00090-JRG Document 74-1 Filed 07/15/19 Page 8 of 12 PageID #: 1870



             believes that the Responding Party’s disclosures are insufficient. The written

             statement shall list, by category, the items the Requesting Party contends should be

             produced. The parties shall promptly meet and confer. If the parties are unable to

             resolve their dispute, then the Responding Party shall, within 14 days after service

             of the written statement upon it, serve upon the Requesting Party a written

             statement, in letter form or otherwise, which identifies (1) the requested items that

             will be disclosed, if any, and (2) the reasons why any requested items will not be

             disclosed. The Requesting Party may thereafter file a motion to compel.

       (b)   An opposed discovery related motion, or any response thereto, shall not exceed 7

             pages. Attachments to a discovery related motion, or a response thereto, shall not

             exceed 5 pages. No further briefing is allowed absent a request or order from the

             Court.

       (c)   Prior to filing any discovery related motion, the parties must fully comply with the

             substantive and procedural conference requirements of Local Rule CV-7(h) and (i).

             Within 72 hours of the Court setting any discovery motion for a hearing, each

             party’s lead attorney (see Local Rule CV-11(a)) and local counsel shall meet and

             confer in person or by telephone, without the involvement or participation of other

             attorneys, in an effort to resolve the dispute without Court intervention.

       (d)   Counsel shall promptly notify the Court of the results of that meeting by filing a

             joint report of no more than two pages. Unless excused by the Court, each party’s

             lead attorney shall attend any discovery motion hearing set by the Court (though

             the lead attorney is not required to argue the motion).




                                             -7-
Case 2:19-cv-00090-JRG Document 74-1 Filed 07/15/19 Page 9 of 12 PageID #: 1871



       (e)    Any change to a party’s lead attorney designation must be accomplished by motion

              and order.

       (f)    Counsel are directed to contact the chambers of the undersigned for any “hot-line”

              disputes before contacting the Discovery Hotline provided by Local Rule CV-

              26(e). If the undersigned is not available, the parties shall proceed in accordance

              with Local Rule CV-26(e).

 10.   No Excuses. A party is not excused from the requirements of this Discovery Order because

       it has not fully completed its investigation of the case, or because it challenges the

       sufficiency of another party’s disclosures, or because another party has not made its

       disclosures. Absent court order to the contrary, a party is not excused from disclosure

       because there are pending motions to dismiss, to remand or to change venue.

 11.   Filings. Only upon request from chambers shall counsel submit to the court courtesy

       copies of any filings.

 12.   Proposed Stipulations by the Parties Regarding Discovery.

       A.     Notwithstanding paragraph 6 of this Order, the parties agree that privileged

              documents created on or after March 21, 2019 need not be logged in this case.

       B.     Notwithstanding paragraph 6 of this Order, Plaintiff may log privileged

              communications with counsel of record related to the preparation of these lawsuits

              by category. Defendants may obtain further detail regarding this categorical

              privilege log upon a showing of good cause.

       C.     Notwithstanding paragraph 7 of this Order, the parties may exchange disclosures

              by electronic mail, FTP, or by any other agreed-upon means.




                                             -8-
Case 2:19-cv-00090-JRG Document 74-1 Filed 07/15/19 Page 10 of 12 PageID #: 1872



       D.      In addition to the protections of Rule 26(b)(4), notes, memoranda, and other

               writings of an expert in connection with this case shall not be discoverable, except

               to the extent that the expert relies upon them for his or her opinions. Similarly, oral

               and written communications with an expert shall not be discoverable, except to the

               extent that the expert relies upon them for his or her opinions. For purposes of this

               paragraph, such materials exempt from discovery shall be considered attorney work

               product.

       E.      Non-testifying experts shall not be subject to discovery, except to the extent a

               testifying expert is relying on the work or opinions of a non-testifying expert. In

               that event, discovery can be taken from the non-testifying expert with the same

               limitation that apply to testifying experts, but discovery shall be limited to the

               information provided to and relied upon by the testifying expert and the basis for

               such information.

            F. Nothing in this Order shall require production of documents, information or other

               material that a Party contends is protected from disclosure by the attorney-client

               privilege, the work product doctrine, or other privilege, doctrine, or immunity. If

               documents, information or other material subject to a claim of attorney-client

               privilege, work product doctrine, or other privilege, doctrine, or immunity is

               inadvertently or unintentionally produced, such production shall in no way

               prejudice or otherwise constitute a waiver of, or estoppel as to, any such privilege,

               doctrine, or immunity. Any Party that inadvertently or unintentionally produces

               documents, information or other material it reasonably believes are protected under

               the attorney-client privilege, work product doctrine, or other privilege, doctrine, or




                                                -9-
Case 2:19-cv-00090-JRG Document 74-1 Filed 07/15/19 Page 11 of 12 PageID #: 1873



              immunity may obtain the return of such documents, information or other material

              by promptly notifying the recipient(s) and providing a privilege log for the

              inadvertently or unintentionally produced documents, information or other

              material. The recipient(s) shall gather and return all copies of such documents,

              information or other material to the producing Party, except for any pages

              containing privileged or otherwise protected markings by the recipient(s), which

              pages shall instead be destroyed and certified as such to the producing Party. This

              Order constitutes a Federal Rule of Evidence 502(d) order, establishing that any

              inadvertently produced material subject to the attorney-client privilege or work

              product immunity is not a waiver.

          G. The parties believe a proposed order regarding e-discovery is appropriate and will

              be submitting such an order to the Court.

          H. The parties agree to work in good faith to schedule party depositions (including

              depositions taken pursuant to Rules 30(b)(1) and 30(b)(6)) such that witnesses that

              are expected to provide testimony during only between the hours of 9:00 AM and

              7:00 PM.

          I. The parties will use best efforts to serve by email or FTP all documents filed under

              seal within two hours.

 13.   Standing Orders. The parties and counsel are charged with notice of and are required to

       fully comply with each of the Standing Orders of this Court. Such are posted on the Court’s

       website at http://www.txed.uscourts.gov/?q=court-annexed-mediation-plan. The substance

       of some such orders may be included expressly within this Discovery Order, while others

       (including the Court’s Standing Order Regarding Protection of Proprietary and/or




                                             - 10 -
Case 2:19-cv-00090-JRG Document 74-1 Filed 07/15/19 Page 12 of 12 PageID #: 1874



       Confidential Information to Be Presented to the Court During Motion and Trial Practice)

       are incorporated herein by reference. All such standing orders shall be binding on the

       parties and counsel, regardless of whether they are expressly included herein or made a

       part hereof by reference.




                                            - 11 -
